LEMMON, Justice,
concurring.
I agree that the Ford Consumer Appeals Board’s records of consumer complaints are confidential and not subject to discovery. I also agree that the Board has the right to adopt a uniform policy of keeping confidential certain information in the statistical summaries and audit reports, but I tend to disagree that this information should not be held confidential in this case.
The majority appears to hold that the Board’s failure to establish in the record in this cáse any directive to its auditors to delete consumer names and product identities from audit reports forfeits the Board's right to confidentiality of this information. A fair reading of the Board’s regulations reveals a policy that all Board records are to be kept confidential except as to parties involved in the particular case and to auditors preparing annual audits.1 The Board’s possible failure to expressly direct its auditors to delete consumer names and product identities from the reports should not detract from the Board’s policy of confidentiality of this information, as long as that policy applies uniformly to all requests by consumers for access to statistical summaries and annual audit reports. Nevertheless, the majority ruled correctly on the issue for which certiorari was granted and further recognized the Board’s right to confidentiality of consumer names and product identities in statistical summaries and audit reports. Because this decision only minimally detracts in a single case from the federal regulations' purpose of promoting voluntary warrantor participation in informal dispute resolutions, I simply concur.

. The majority quotes the Board’s Regulation 3-13, listing the only exception to Regulation 8-4, which provides:
"FCAB information and statistics both national and state must be afforded confidential treatment and be exempt from public disclosure pursuant to 5703.8(b) of the Magnuson-Moss Warranty Federal Trade Commission Act and various individual state codes and provisions.” (emphasis added)
The affidavit of the Board’s executive secretary states that the policy is uniformly enforced and that the Board’s records are not open to outside persons in unrelated litigation.